Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Allowance 
 
A. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 8, 15,  the prior art as taught  by  do not teach on render obvious the limitations recited in claims 1, 8, 15 , when taken in the context of the claims as  looking up, by one or more processors, a transaction table via the transaction identity as an index, the transaction identity being associated with the second part of the token and the API key identity attribute; retrieving, by one or more processors, a client identity attribute through a second server via an IP address of the client, the second server registering the client; matching, by one or more processors, a policy via the API key identity attribute and the client identity attribute, wherein the policy includes a subject section and a target section, the subject section including a client type attribute associated with the client identity attribute, the target section including the API key identity attribute that identifies an API key, wherein matching the policy includes matching the client identity attribute in the subject section of the policy and matching the API key identity attribute of a transaction table entry in the target section of the policy  as recited in the independent claims 1, 8, 15 . Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 8, 15. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194